Citation Nr: 1008036	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO. 05-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and anxiety disorder.

2. Entitlement to service connection for diabetes mellitus, 
including as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office in Nashville, 
Tennessee, which denied entitlement to the benefit sought.

The Veteran and his spouse testified at a personal hearing 
before the undersigned at  the RO in November 2009; a 
transcript of this hearing is included in the claims folder.

FINDINGS OF FACT

1. The Veteran's currently diagnosed anxiety disorder is 
shown by the competent medical evidence to have manifested as 
a result of his active service.

2. The Veteran's diabetes mellitus did not initially manifest 
during active duty, nor may it presumed to have been incurred 
in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for anxiety disorder, 
NOS, are met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

2. The criteria for service connection for diabetes mellitus, 
including as secondary to herbicide exposure, are not met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

The Veteran is seeking to establish service connection for an 
acquired psychiatric disorder, which he originally claimed as 
posttraumatic stress disorder (PTSD). He contends that he has 
a current mental disability associated with his experiences 
in the Navy off the shores of Vietnam in the Vietnam Era.

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders. As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed." Id. 
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran. The 
Board will analyze the Veteran's current claim under this 
framework, based on this ruling and appropriate review of the 
evidence of record.

Generally, for service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the evidence includes private outpatient 
medical records and a VA examination report, as well as the 
Veteran's service treatment records and his statements.

The earliest medical evidence of a psychiatric disorder is 
found in December 1998 records from Dr. R. The Veteran was 
experiencing anxiety and depression at that time. The records 
continue to show a diagnosis of anxiety disorder and 
depression, until the March 2000 note, which indicates the 
Veteran's "anxiety disorder and posttraumatic stress 
syndrome from Vietnam seem to be improving with his meds." 
PTSD "from his days in Vietnam" is also noted in the August 
2004 report.

In January 2004, Dr. G., a psychological examiner, submitted 
a report to Dr. R. discussing the Veteran's diagnosis. The 
Veteran reported trouble with loud noises, difficulty with 
interpersonal relationships, trouble sleeping, hypervigilence 
and some anger problems. Dr. G. stated that the Veteran meets 
the criteria for being diagnosed with PTSD and also diagnosed 
him with depressive disorder.

In October 2004, the Veteran also sought treatment from a Vet 
Center. The social worker reported a diagnosis of PTSD based 
upon the Veteran's experience onboard a combat warship off of 
the coast of Vietnam. The basis of the diagnosis was the 
Veteran's psychological distress at exposure to helicopter 
noise, which upsets him and triggers memories of war. He also 
experiences detachment and estrangement from others, 
difficulty falling or staying asleep, irritability and anger, 
and an exaggerated startle response.

In November 2004, Dr. R. submitted a report summarizing the 
in-service stressful experiences of the Veteran. In 
particular, the doctor noted the Veteran's report of having 
to collect the bodies of three American service personnel 
from a PT boat a few yards off the coast of Vietnam. The 
bodies were reported as caught in fishing nets, decaying and 
bloated. He also reported seeing a U.S. serviceman in a VA 
hospital who was hit by a land mine and "horribly 
handicapped." The doctor stated, "These are certainly two 
tragic-enough situations to result in PTSD."

Thus, the private medical records show varying diagnoses 
related to the Veteran's experiences in Vietnam. PTSD is 
suggested, but it is unclear from these records whether the 
diagnosis is in accordance with the DSM-IV. In March 2008, 
the RO sought confirmation of the Veteran's reported in-
service stressors. The RO confirmed through the Veteran's 
service personnel records that he was assigned to the USS 
Dennis J. Buckley, which served off the coast of Vietnam 
during the Veteran's tour of duty. The Buckley was along side 
the USS Oriskany at the time of an accident killing several 
people. Copies of pages from "West Pac Cruise 1966-1967" 
were used to corroborate the events described by the Veteran. 
The RO therefore deemed the Veteran's reported stressors as 
corroborated. The following month he was afforded a VA 
examination.

The April 2008 VA examiner noted in the report the Veteran's 
history, as outlined above. The symptoms reported are 
consistent with those noted in the private records: anger; 
anxiety; crowd avoidance; avoidance of thoughts, feelings or 
conversations associated with the trauma; depression; 
hyperstartle response to loud noises, helicopters in 
particular; suicidal ideation; tearfulness; frustration; and 
alcohol dependence (in remission). The examiner noted that 
test scores were "within the range that is often indicative 
of combat-related PTSD in Vietnam Veterans," but that he 
"does not meet the DSM-IV criteria for PTSD (he reports no 
specific trauma or fear)." The examiner diagnosed anxiety 
disorder, not otherwise specified (NOS) and went on to say 
that the disorder "is most likely caused by or a result of 
military service."

Thus, while the Veteran's diagnosis of PTSD could not be 
confirmed in accordance with the DSM-IV, he is clearly 
diagnosed with an acquired psychiatric disorder that has been 
attributed to his experiences during active service. 
Competent medical evidence clearly establishes that the 
Veteran's anxiety disorder, NOS, is causally connected to his 
experiences while in the Navy during the Vietnam Era. As 
such, service connection is warranted under 38 C.F.R. 
§ 3.303(a).

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with for this issue is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Diabetes Mellitus

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure.

Again, a disability may be service connected if it results 
from an injury or disease incurred in, or aggravated by, 
military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2009). Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 
See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 
38 C.F.R. § 3.313(a).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. Those diseases include Type 2 
diabetes mellitus. See 38 U.S.C.A. § 1116 (West 2002), 
38 C.F.R. § 3.309(e) (2009).

In this case, the Veteran does claim that his diabetes 
mellitus is related to exposure to herbicides. Service 
records indicate that the Veteran received a Vietnam Service 
Medal and Vietnamese Campaign Medal.

The issue of presumptive exposure to herbicides in Veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years. In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Court held that held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III, 4.08(k)(1)-(2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal for purposes of service connection for 
diseases associated with herbicide exposure.

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a Veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii). See 
Haas v. Peake, 525 F.3d 1168 (2008). The Supreme Court of the 
United States recently denied certiorari. See 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525). 

In light of the United States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases. Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. 
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). 
As such, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).

As indicated above, to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. With regard to element (1), current 
disability, the Board notes that the claims folder contains 
several diagnoses for diabetes mellitus. See records of Dr. 
R. There is, however, no evidence of diabetes mellitus in 
service. Moreover, there is no indication that diabetes 
manifested within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a). The diagnosis is first 
noted in the record on Dr. R.'s December 1998 treatment note. 
This is nearly thirty years following the Veteran's discharge 
from active duty. The Veteran does not suggest that it 
manifested any earlier. Rather he suggests that he believes 
his diabetes is related to service because he does not have a 
family history of the disease, and his ship was stationed off 
the shores of Vietnam. See Travel Board hearing transcript at 
page 9. In essence, the Veteran has contended that he served 
in a ship close to the shores of Vietnam and is therefore 
entitled to the statutory presumption of herbicide exposure. 
However, the Veteran's service onboard the ships off shore do 
not amount to service in Vietnam. Again, service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 
See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 
38 C.F.R. § 3.313(a) (emphasis added).

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the Veteran's claim of entitlement 
to service connection for diabetes mellitus fails on that 
basis alone. There is no evidence to allow a presumption of 
service connection and no evidence suggesting in-service 
manifestation of the disease otherwise. The service treatment 
records are negative as to any treatment or symptom of 
diabetes, and the Veteran does not contend that his diabetes 
initially manifested during service.

The Board notes that the Veteran's private physician 
submitted a report in December 2003 noting that "there has 
been some evidence lately that has shown a correlation 
between exposure to Agent Orange and the development of 
diabetes."  Again, there is no finding in this case that the 
Veteran was exposed to Agent Orange. As such, Dr. R.'s 
statement is of little use in this analysis.

To the extent that the Veteran himself contends his diabetes 
is related to his military service, it is well-established 
that lay persons without medical training, such as the 
Veteran, are not competent to attribute symptoms to a 
particular cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Finally, it does not appear that the Veteran is contending 
that any other aspect of his military service aside form his 
presumed exposure to herbicides is responsible for his 
currently diagnosed diabetes mellitus.

For the reasons stated above, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure. The benefit 
sought on appeal is accordingly denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for service connection for 
diabetes mellitus. Sufficient evidence is available to reach 
a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran a letter in February 2004 informing him 
of the evidence necessary to establish entitlement to service 
connection. He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, what VA would obtain on his behalf. The letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2009). 
While the Veteran was not informed of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
outcome of this case on the merits. Any defect with respect 
to the timing of the notice requirement was harmless error. 
The Veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and 
post-service private treatment records have been associated 
with the claims folder and reviewed by the Board. He was 
afforded a RO hearing in May 2006 and a Travel Board hearing 
in November 2009, and the transcripts are of record.
The Veteran was not afforded a VA examination regarding this 
claim. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case. There is no suggestion by the Veteran 
or by the evidence of record that the diabetes initially 
manifested itself in service, and the presumption of such is 
not found to apply in this case. Thus, the second McLendon 
element is not met.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and 
assist the Veteran and further development is not warranted.

ORDER

Entitlement to service connection for anxiety disorder, not 
otherwise specified, is granted.

Entitlement to service connection for diabetes mellitus, 
including as secondary to in-service herbicide exposure, is 
denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


